DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/07/2022 has been entered.  Claims 1, 3, 5, 7-9, 11, 13, 15, 17-19 and 21-22 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 10/07/2022.
Claim Objections
Claim 11 is objected to because of the following informalities:
In claim 11, bottom line, there is a space immediately before the period at the end.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3, 5, 7-9, 11, 13, 15, 17-19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the spine material".  There is insufficient antecedent basis for this limitation in the claim.  The spine may comprise more than one material; and it is unclear which spine material is being referred to.  For examination purposes, the limitation has been interpreted as "the spine". 
Claim 1 recites the limitation "extending from at least a top segment of the body", which renders the claim indefinite.  First, the claim has previously has set forth the body comprising a top segment.  It is unclear whether "a top segment" in the limitation is referring to the previously defined top segment or a different top segment.  Second, it is unclear what Applicant means by the term "at least".  Does Applicant mean that the body may comprise two or more top segments?  The metes and bounds of the claims are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "extending from the top segment of the body". 
Claim 11 recites the limitation "the spine material".  There is insufficient antecedent basis for this limitation in the claim.  The spine may comprise more than one material; and it is unclear which spine material is being referred to.  For examination purposes, the limitation has been interpreted as "the spine". 
Claim 11 recites the limitation "extending from at least a top segment of the body", which renders the claim indefinite.  First, the claim has previously has set forth the body comprising a top segment.  It is unclear whether "a top segment" in the limitation is referring to the previously defined top segment or a different top segment.  Second, it is unclear what Applicant is referring to by the term "at least".  Does Applicant mean the body may comprise two or more top segments?  The metes and bounds of the claims are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "extending from the top segment of the body". 
Claim 13 recites "The system of claim" without specifying which claim the claim 13 depends from, which renders the claim indefinite.  For examination purposes, the examiner has interpreted that claim 13 depends from claim 11.   
The remaining claims each depend from a rejected base claim and are likewise rejected. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 13 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to contain a reference to a claim previously set forth.  Claim 13 does not specify which claim it depends from; and claim 15 depends from claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 7-9 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 87205736 U) in view of a commercially available product "HomeTop Premium Classic Rubber Hot Water Bottle, Great for Pain Relief, Hot and Cold Therapy" by HomeTop (hereinafter "HomeTop") and further in view of Kuiper (US 2004/0010212 A1).
Regarding claim 1, Wang discloses a device (a hot water bag; fig. 1; see English translation; page 4, para. 2), comprising: 
a body (hollow bag body 3; fig. 1; page 4, para. 5) having a top segment (upper portion 2; fig. 1; page 4, para. 5), a heel portion (see annotated fig. 1), and a toe projection (see annotated fig. 1), the body extending from the heel portion toward the top segment and horizontally from the heel portion toward the toe projection (see annotated fig. 1); 
a retainer (a top portion having a trumpet shape; see annotated fig. 1; page 4, para. 5) disposed above a circumference of the top segment of the body (see annotated fig. 1; page 4, para. 5), the retainer having a circumference (at the top edge of the trumpet shape; see annotated fig. 1) that is greater than the circumference of the top segment of the body (greater than a diameter at top segment 2; see annotated fig. 1); 
a cap (threaded cover 1; fig. 1; page 4, para. 5) disposed on the top segment of the body (fig. 1; page 4, para. 5). 
Wang does not explicitly disclose wherein the retainer being foldable in a first direction toward the heel portion over the top segment of the body and further foldable in a second direction which is opposite of the first direction.  However, Wang does disclose wherein the retainer is made of rubber (fig. 1; page 4, para. 3).  One of ordinary skill of the art would recognize that a rubber material used for a hot water bag intended for human use is generally flexible and thus foldable.  Further, HomeTop teaches a hot water bag intended for human use (see the pictures and description) made of 100% natural rubber (page 5), which is a flexible and foldable material; thereby a topmost portion, i.e., a retainer part, of the hot water bag being foldable either downward or upward (see the pictures).  Both Wang and HomeTop teach a hot water bag and they are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the rubber material of the retainer as disclosed by Wang, with wherein the rubber material being flexible and foldable as taught by HomeTop, in order to provide a hot water bag with a one-piece of flexible rubber material thereby simplifying the manufacture process, reducing the manufacture cost and also providing comfort to a user.  One of ordinary skill of the art would further recognize that the flexible retainer of HomeTop facilitates easy cleaning the cap area when folded downwards, and helps to fill water into the bag by retaining water inside the trumpet opening and preventing water spill when folded upwards.  By this combination, the retainer of Wang would be foldable in a first direction toward the heel portion over the top segment of the body and further foldable in a second direction which is opposite of the first direction.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected a flexible rubber material for the retainer, since such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
	Wang does not disclose the device comprising a spine disposed in the body and implemented from a material that is more rigid than the body such that the spine maintains the top section of the body in an upright position, the spine material extending from at least a top segment of the body to the heel portion of the body.  However, Kuiper teaches a device (a limb covering configured as a boot 10; fig. 1; para. 0068) comprising a body (calf portion 12 and foot portion 14, together forming a body; fig. 1; para. 0068) having a top segment (an upper section of calf portion 12; fig. 1; para. 0068), a heel portion (see annotated fig. 1), and a toe projection (at a toe opening 16; fig. 1; para. 0068), the body extending from the heel portion toward the top segment and horizontally from the heel portion toward the toe projection (see fig. 1); the body comprising a bladder filled with water (bladder 26; fig. 3; para. 0069); and a spine (a structural support member 68; fig. 2; para. 0080) disposed in the body (fig. 2; para. 0080) and implemented from a material that is more rigid than the body (the body forms of flexible materials, while support member 68 formed of a rigid polymer; paras. 0069, 0080) such that the spine maintains the top section of the body in an upright position when filled with water (the support member 68 providing additional fortitude to reduce the chance of sagging and to help maintain the shape of the covering; para. 0080), the spine material extending from the top segment of the body to the heel portion of the body (the support member 68 extending from the calf portion 12 to the adjoining heel portion; see fig. 2 and annotated fig. 1; para. 0080).  Both Wang and Kuiper teach a footwear device configured to be filled with water, therefore are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the device as disclosed by Wang, with the device comprising a spine disposed in the body and implemented from a material that is more rigid than the body such that the spine maintains the top section of the body in an upright position, the spine material extending from at least a top segment of the body to the heel portion of the body as taught by Kuiper, in order to provide support to the device so that the device does not collapse under the weight of liquid maintained in a vertical column against the leg (Kuiper; para. 0080).
	Regarding claim 3, Wang, HomeTop and Kuiper, in combination, disclose the device of claim 1.  Wang does not disclose wherein the spine further bends around the heel portion of the body.  However, Kuiper discloses wherein the spine further bends around the heel portion of the body (the limb covering fits the anatomical feature of a wearer's calf and heel portions, and bends near the heel portion of the body; therefore, the spine also bends near the heel portion of the body; per the Merriam-Webster Dictionary, the term "around" has a definition of "near"; see figs. 2, 4; paras. 0068, 0073).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have further configured the spine, with wherein the spine further bends around the heel portion of the body as taught by Kuiper, in order to provide the spine that fits the anatomical feature of a wearer's calf and heel portions, which is a common feature of high boots, thereby providing a good fit in a boot to be warmed.
Regarding claim 7, Wang, HomeTop and Kuiper, in combination, disclose the device of claim 1, except for wherein the body and the retainer are made from a form fitting material.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected material of the body and the retainer to be a form fitting material, in order to provide a highly durable and flexible material for the body and the retainer to be fitted with a user's shoe.  Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Regarding claim 8, Wang, HomeTop and Kuiper, in combination, disclose the device of claim 7, except for wherein the form fitting material is neoprene.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the form fitting material as claimed, in order to provide a highly durable form-fitting material for the device.  Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Regarding claim 9, Wang, HomeTop and Kuiper, in combination, disclose the device of claim 1, and Wang further discloses wherein the cap is a threaded cap (a threaded cap 1; fig. 1; page 4, para. 5).
Regarding claim 21, Wang, HomeTop and Kuiper, in combination, disclose the device of claim 1, and Wang further discloses wherein the retainer is a bearing structure that is configured to rest on an opening of the ski boot (when in use, the hot water bag is placed into a shoe, which can be in a boot shape, with a fit, the trumpet-shaped rubber retainer is functioning as a bearing structure that is capable of resting on an opening of a boot; see fig. 1; page 4, para. 4).  
Regarding claim 22, Wang, HomeTop and Kuiper, in combination, disclose the device of claim 21, and Wang further discloses wherein the bearing structure supports the device when installed in the boot such that the device remains upright in the boot when the bearing structure rests on the opening of the ski boot (when in use, the trumpet-shaped rubber retainer resting on the opening of the boot would enable the device keeping an upright position in the shoe; see fig. 1).
Claims 11, 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 87205736 U) in view of Krell (US 3,823,434 A) and further in view of a commercially available product "HomeTop Premium Classic Rubber Hot Water Bottle, Great for Pain Relief, Hot and Cold Therapy" by HomeTop (hereinafter "HomeTop") and Kuiper (US 2004/0010212 A1).
Regarding claim 11, Wang discloses a system (a hot water bag fitted into a shoe forming a system; see English translation; page 4, para. 4), comprising: 
a shoe (the shoe; page 4, para. 4), and 
a footwear warming device (a hot water bag; fig. 1; page 4, paras. 2, 4), the footwear warming device comprising:
a body (hollow bag body 3; fig. 1; page 4, para. 5) having a top segment (upper portion 2; fig. 1; page 4, para. 5), a heel portion (see annotated fig. 1), and a toe projection (see annotated fig. 1), the body extending from the heel portion toward the top segment and horizontally from the heel portion toward the toe projection (see annotated fig. 1); 
a retainer (a top portion having a trumpet shape; see annotated fig. 1; page 4, para. 5) disposed above a circumference of the top segment of the body (see annotated fig. 1; page 4, para. 5), the retainer having a circumference (at the top edge of the trumpet shape; see annotated fig. 1) that is greater than the circumference of the top segment of the body (greater than a diameter at top segment 2; see annotated fig. 1); 
a cap (threaded cover 1; fig. 1; page 4, para. 5) disposed on the top segment of the body (fig. 1; page 4, para. 5). 
Wang does not explicitly disclose wherein the shoe is a ski boot.  However, one of ordinary skill of the art would have recognized that a shoe encompasses the scope of a ski boot.  Further, Krell discloses a system comprising: a ski boot (col. 1, ll. 1-5; claim 1), and a footwear warming device (a ski boot heater 4; fig. 2; col. 2, ll. 1-15; claim 1).  Wang and Krell are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the shoe as disclosed by Wang, with wherein the shoe is a ski boot as taught by Krell, in order to provide a hot water bag to warm a ski boot for ski applications.
Wang does not explicitly disclose wherein the retainer being foldable in a first direction toward the heel portion over the top segment of the body and further foldable in a second direction which is opposite of the first direction.  However, Wang does disclose wherein the retainer is made of rubber (fig. 1; page 4, para. 3).  One of ordinary skill of the art would recognize that a rubber material used for a hot water bag intended for human use is generally flexible and thus foldable.  Further, HomeTop teaches a hot water bag intended for human use (see the pictures and description) made of 100% natural rubber (page 5), which is a flexible and foldable material; thereby a topmost portion, i.e., a retainer part, of the hot water bag being foldable either downward or upward (see the pictures).  Both Wang and HomeTop teach a hot water bag and they are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the rubber material of the retainer as disclosed by Wang, with wherein the rubber material being flexible and foldable as taught by HomeTop, in order to provide a hot water bag with a one-piece of flexible body thereby reducing manufacture cost and also providing comfort to a user.  One of ordinary skill of the art would further recognize that the flexible retainer of HomeTop facilitates easy cleaning the cap area when folded downwards, and helps to fill water into the bag by retaining water inside the trumpet opening and preventing water spill when folded upwards.  By this combination, the retainer of Wang would be foldable in a first direction toward the heel portion over the top segment of the body and further foldable in a second direction which is opposite of the first direction.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected a flexible rubber material for the retainer, since such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
	Wang does not disclose the footwear warming device comprising a spine disposed in the body and implemented from a material that is more rigid than the body such that the spine maintains the top section of the body in an upright position, the spine material extending from at least a top segment of the body to the heel portion of the body.  However, Kuiper teaches a device (a limb covering configured as a boot 10; fig. 1; para. 0068) comprising a body (calf portion 12 and foot portion 14, together forming a body; fig. 1; para. 0068) having a top segment (an upper section of calf portion 12; fig. 1; para. 0068), a heel portion (see annotated fig. 1), and a toe projection (at a toe opening 16; fig. 1; para. 0068), the body extending from the heel portion toward the top segment and horizontally from the heel portion toward the toe projection (see fig. 1); the body comprising a bladder filled with water (bladder 26; fig. 3; para. 0069); and a spine (a structural support member 68; fig. 2; para. 0080) disposed in the body (fig. 2; para. 0080) and implemented from a material that is more rigid than the body (the body forms of flexible materials, while support member 68 formed of a rigid polymer; paras. 0069, 0080) such that the spine maintains the top section of the body in an upright position when filled with water (the support member 68 providing additional fortitude to reduce the chance of sagging and to help maintain the shape of the covering; para. 0080), the spine material extending from the top segment of the body to the heel portion of the body (the support member 68 extending from the calf portion 12 to the heel portion; see fig. 2 and annotated fig. 1; para. 0080).  Both Wang and Kuiper teach a footwear device configured to be filled with water, therefore are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the device as disclosed by Wang, with the device comprising a spine disposed in the body and implemented from a material that is more rigid than the body such that the spine maintains the top section of the body in an upright position, the spine material extending from at least a top segment of the body to the heel portion of the body as taught by Kuiper, in order to provide support to the device so that the device does not collapse under the weight of liquid maintained in a vertical column against the leg (Kuiper; para. 0080).
Regarding claim 13, Wang, HomeTop, Krell and Kuiper, in combination, disclose the system of claim 11.  Wang does not disclos wherein the spine further bends around the heel portion of the body.  However, Kuiper discloses wherein the spine further bends around the heel portion of the body (when the limb covering is worn, the limb covering fits the anatomical feature of a wearer's calf and heel portions, and bends near the heel portion of the body; therefore, the spine also bends near the heel portion of the body; per the Merriam-Webster Dictionary, the term "around" has a definition of "near"; see figs. 2, 4; paras. 0068, 0073).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have further configured the spine, with wherein the spine further bends around the heel portion of the body as taught by Kuiper, in order to provide the spine that fits the anatomical feature of a wearer's calf and heel portions, which is a common feature of high boots, thereby providing a good fit in a boot to be warmed.
Regarding claim 17, Wang, HomeTop, Krell and Kuiper, in combination, disclose the system of claim 11, except for wherein the body and the retainer are made from a form fitting material.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected material of the body and the retainer to be a form fitting material, in order to provide a highly durable and flexible material for the body and the retainer to be fitted with a user's shoe.  Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Regarding claim 18, Wang, HomeTop, Krell and Kuiper, in combination, disclose the system of claim 17, except for wherein the form fitting material is neoprene.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the form fitting material as claimed, in order to provide a highly durable form-fitting material for the device.  Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Regarding claim 19, Wang, HomeTop, Krell and Kuiper, in combination, disclose the system of claim 11, and Wang further discloses wherein the cap is a threaded cap (a threaded cap 1; fig. 1; page 4, para. 5).

    PNG
    media_image1.png
    633
    946
    media_image1.png
    Greyscale

Annotated Fig. 1 from CN 87205736 U

    PNG
    media_image2.png
    919
    836
    media_image2.png
    Greyscale

Annotated Fig. 1 from US 2004/0010212 A1


Status of Claims
Claims 5 and 15 are currently free of prior art rejections.  The found prior art does not teach or obviate the limitations of the claims.  None of the found prior art teaches the spine as recited in claims 1 and 11 extends from the heel portion and towards the toe projection.  However, it is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions, and all pending claims are rejected under 35 USC 112(b), as discussed above.
Response to Arguments
Applicant's arguments with respect to the amended claims 1, 7-9, 11, 17-19 and 21-22 have been fully considered but are moot in view of the new grounds of rejection as discussed supra.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732